      Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 1 of 39




                   IN THE UNITED STATES DISTRICT COURT
          FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                  )
 DWIGHT RUSSELL, et al.                           )
                                                  )
 Plaintiffs,                                      )
                                                  )
 v.                                               )       Case No. 4:19-cv-00226
                                                  )       (Class Action)
 HARRIS COUNTY, TEXAS, et al.                     )       The Honorable Lee H. Rosenthal
                                                  )       U.S. District Judge
 Defendants.                                      )
                                                  )

                       PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                       THE FELONY JUDGES’ MOTION TO QUASH

        Plaintiffs seek testimony and documents from the Felony Judges that are not merely

relevant but critical to Plaintiffs’ ability to prove their claims. Plaintiffs allege ongoing, irreparable

harm to a putative class of thousands of people detained in the jail in violation of their fundamental,

constitutional rights. Plaintiffs have alleged and seek to prove that the Criminal District Court

Judges promulgate rules and policies, and acquiesce in customs, that govern the felony post-arrest

process and result in unconstitutional felony bail orders, enforced by the County and Sheriff. These

orders cause the pretrial detention of thousands of people every day. Plaintiffs seek discovery from

the Felony Judges about these rules, policies, and customs.

        The best evidence of the Felony Judges’ policies and practices—including the

communications in which those policies and practices are conveyed, and the reasons for them—

are documents and testimony in the Judges’ possession. Depositions taken over the last three weeks

confirm this commonsense statement. Multiple witnesses were unable to answer questions about

crucial factual issues relating to the bail policies that the County, Sheriff, and Hearing Officers

enforce, and they identified the Judges as the people who would be able to answer those questions.



                                                      1
    Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 2 of 39




       The Judges’ principal argument is that the subpoenas impose too much of a burden and

seek irrelevant information. But the subpoenas seek information about the Judges’ customs,

policies, and practices that Plaintiffs cannot obtain elsewhere. The Felony Judges also invoke the

deliberative process privilege. But a person invoking that privilege must do so specifically,

explaining both which documents might qualify and why the privilege applies, and the Judges’

generic and conclusory argument on this front does not meet that burden. As for the Judges’ novel

argument that sovereign immunity bars any Rule 45 subpoena on a state agency or actor, it finds

no support in the precedent they cite or the overwhelming weight of the precedent they choose not

to cite. The Felony Judges’ motion to quash should be denied.

       I.      Factual Background and Procedural History

            A. Plaintiffs Name the Felony Judges As Parties Due To Their Role In Setting
               Felony-Bail Policy For Harris County

       Plaintiffs challenge “Harris County’s wealth-based felony pretrial detention system,”

which “violates the Equal Protection and Due Process Clauses of the United States Constitution.”

Dkt. 195-1 at 7. Plaintiffs allege that the Felony Judges play a central role in this system: they are

responsible for bail practices that result in “arrestees who are too poor to purchase their liberty

remain[ing] in jail solely because of their poverty.” Id. at 4; see also id. at 12-15 (discussing the

central role of the Felony Judges in felony bail practices). Given this role, Plaintiffs’ Second

Amended Complaint named the 23 Felony Judges as Defendants. Id. at 12;1 Dkt. 211 at 2. In

answering the complaint, another defendant, the Sherriff, reinforced the relevance of the Felony

Judges’ actions to the litigation. The Sheriff filed a cross-claim for declaratory relief against the




1
  Plaintiffs named the Judges after two intervened on the basis of an interest stemming from their
role “in setting the policies and procedures regarding felony pretrial detention.” Dkt. 181-1 at 5
(Judge Silverman); Dkt. 192 at 1-2 (Judge Warren).

                                                  2
    Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 3 of 39




Judges. Dkt. 197 at 3. He alleged that “new rules and procedures” were required to “satisfy the

plaintiffs’ request for a system that complies with constitutional requirements,” to promote safety

and court appearance, and to reduce the jail population. Id. The Sheriff made it clear that he was

“dutybound to carry out orders of the felony judges” until those changes occurred, either

voluntarily or through this litigation. Id.

            B. The Felony Judges Delay Compliance With Court-Approved Discovery

        “[T]o develop the accurate factual record that this Court” had indicated would be “critical”

to move this litigation forward, in July 2020, Plaintiffs sought “very limited discovery from the

defendant felony judges.” Dkt. 211 at 3. Neither the County, nor the Sherriff, nor the two

intervening judges opposed discovery. Id. The Felony Judges—represented by the Texas Attorney

General2—did. Id.3

        After holding a hearing, the Court agreed that discovery was appropriate. The Court noted

that “[t]he need for information in admissible form that the Court can rely on to reach an accurate

result, a fair result” was “paramount.” Dkt. 231 (Tr. 7/24/2020) at 30:19-21. Plaintiffs’ requests

would lead to a “fuller and accurate evidentiary record on which to resolve the legal questions that

have been and will be raised.” Id. at 30:11-12. Plaintiffs had “been quite modest in seeking the

discovery,” and the Court further circumscribed that discovery by limiting the time period the

requests covered, recognizing that the information was “important,” that there was “good cause to

have this information provided as soon as practicable,” and that the requests were “not likely to



2
 The number and identities of the Felony Judges represented by the Texas Attorney General’s
Office has changed over time.
3
  Even so, the State Intervenors—also represented by the Texas Attorney General—requested
discovery of their own a little over a month later, on August 20. These intervenors explained that,
in doing so, they were “working behind the scenes to move the case along.” Dkt. 277 (Tr. Hrg.
8/21/2020) at 17:6–7. The County and Sheriff provided timely responses to those requests.

                                                 3
    Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 4 of 39




impose a burden.” Id. at 31:4-5, 10, 19. The Court ordered the Judges to respond to Plaintiffs’

Interrogatories and Requests for Production by August 24. Id. at 33:14–15; Dkt. 226.

       On July 30, 2020, the Felony Judges moved to dismiss.4

       The Felony Judges represented by the Attorney General’s Office made an initial, small

production of documents on August 25. Despite this Court’s emphasis on the need to move

quickly, the Felony Judges adopted a slow pace. They stated that they would continue producing

documents every two weeks beginning October 1. Ex. 1 (Felony Judges’ Responses and Objections

to Plaintiffs’ First Requests for Production). The Judges estimated that they would not complete

production until December 31, and refused to produce a privilege log before January 29, 2021. Ex.

2 (Oct. 10, 2020 email from C.Corbello to J.Grinstein). These developments led Plaintiffs to

request the Court’s assistance in moving along the limited discovery it had ordered. Ex. 3

(Plaintiffs’ Pre-Motion Letter dated October 19, 2020). In response, the Felony Judges acted to

delay the proceedings in a different way: they moved to stay the case pending a ruling on the

motions to dismiss. Dkt. 317 (filed Oct. 22, 2020). Shortly thereafter, the Court denied the motions

to dismiss, mooting the Judges’ motion to stay. Dkt. 326 (Nov. 10, 2020).

       The Felony Judges immediately filed a notice of interlocutory appeal from the portion of

the motion to dismiss that had denied their “entitlement to sovereign immunity.” Dkt. 327. Shortly

thereafter, Plaintiffs asked to discuss issues with the Felony Judges’ compliance with the discovery

ordered in July.5 Counsel for the Felony Judges stated that “[i]t does not appear to me that these



4
 The State Intervenors had moved to dismiss earlier. See Dkt. 214 (filed July 10, 2020). The Court
held oral argument on both motions on October 5. Dkt. 309.
5
  These issues included the failure to produce metadata, a protocol for producing electronically
stored information, and the recurring issue with the pace of production. Ex. 4 (Dec. 4, 2020 email
from E.Rossi to C.Corbello) at 2. The Judges did not produce a loadfile containing metadata until
March 12, 2021, after the Court ordered them to do so. Dkt. 427 (entered March 8, 2021).

                                                 4
    Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 5 of 39




discovery issues are within the jurisdiction of the court to resolve at this time.” Ex. 4 (Dec. 4, 2020

email from E.Rossi to C.Corbello) at 1. Counsel refused to confer regarding the discovery issues

related to the discovery ordered in July, asked Plaintiffs to withdraw an additional set of Requests

for Production (“RFPs”) served on December 3, Ex. 5 (Plaintiffs’ Section Requests for Production

to Felony Judges), and indicated that the judges would move to stay the litigation if Plaintiffs

refused. Id. Plaintiffs refused to withdraw the RFPs and stated their opposition to the stay motion.

The Judges carried out their threat and sought a stay. Dkt. 351 (filed Dec. 11, 2020).

       A few days later, on December 15, the Judges indicated that they had completed production

in response to the discovery ordered in July. They withheld responsive documents on the basis of

privilege but did not produce a privilege log.6

           C. To Avoid Further Delay, Plaintiffs Dismiss The Felony Judges As Defendants

       On December 28, 2020, the Fifth Circuit decided Daves v. Dallas County, involving a

challenge to the misdemeanor and felony bail system in Dallas County. Daves v. Dallas Cty.,

Texas, 984 F.3d 381 (5th Cir. 2020). The Daves panel upheld a preliminary injunction, holding

that the Dallas bail system violated equal protection and due process. See id. at 413 (“These

Plaintiffs have a right to pretrial liberty that cannot be taken by the State without constitutionally

adequate justification.”). The court also held that “[t]he Sheriff can be enjoined to prevent that

officer’s enforcement of measures violative of federal law,” and “[s]o may the Magistrate Judges,”

but, as to the Dallas County felony judges, Plaintiffs’ claims were “barred by sovereign immunity”

and “Plaintiffs lack standing.” Id. at 414. This Court ordered briefing on the effect of Daves on




6
 On December 22, while the stay motion was pending, Plaintiffs served deposition notices for six
of the Felony Judges, Sheriff Gonzalez, Sheriff’s Office employee Virginia Ryan, and a Criminal
Law Hearing Officer.

                                                  5
    Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 6 of 39




this litigation. Dkt. 358; Dkt. 361. However, the Fifth Circuit subsequently granted rehearing en

banc and vacated the panel decision. See 988 F.3d 834 (5th Cir. 2021).7

       On January 12, 2021, the Sheriff requested a status conference to address the fact that “[t]he

jail is bursting at the seams.” Dkt. 364 at 1. The Court scheduled a hearing for January 15. Dkt.

366. At that hearing, Plaintiffs informed the Court that they intended to file a Rule 41(a) motion

to dismiss the Felony Judges with prejudice after the Felony Judges dismissed their interlocutory

appeal. Tr. Hrg. 1/15/2020 (forthcoming); Dkt. 369. Plaintiffs emphasized that they did not believe

Daves required dismissal or that the Judges have sovereign immunity, but that they would dismiss

the judges in the interest of moving the case forward expeditiously and avoiding a stay. Tr. Hrg.

1/15/2020 (forthcoming). Counsel for the Felony Judges informed the Court that she would seek

vacatur of the decision denying the motion to dismiss, partly because of Plaintiffs’ refusal to

concede that the Judges have sovereign immunity. Tr. Hrg. 1/15/2020 (forthcoming); Dkt. 369.

On January 20, Plaintiffs filed a Rule 41(a)(2) motion to dismiss the Judges, but asked the Court

not to enter the order until after the Judges dismissed the appeal. Dkt. 370.

       On January 27, this Court entered an order stating that it would vacate its opinion on the

Felony Judges’ motion to dismiss and grant Plaintiffs’ motion to dismiss the Felony Judges with

prejudice “when the Felony Judges notify the court of the withdrawal of the appeal.” Dkt. 386. On

January 28, Plaintiffs moved for a modification of the scheduling order, in part to allow time for

third party discovery against the Felony Judges. Dkt. 388 at 3. On January 29, Plaintiffs withdrew

the prior deposition notices, which were served on the Judges under Rule 30, governing party

discovery. On February 2, the Court vacated its opinion denying the Felony Judges’ Motion to



7
 Oral argument is scheduled for the week of May 24. Daves v. Dallas County, No. 18-11368, Doc.
00515761031 (Mar. 1, 2021).

                                                 6
    Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 7 of 39




Dismiss. Dkt. 392 (granting vacatur because “[t]he public interest in resolving the claims is

pressing” and noting the “urgency” of “mov[ing] the case forward to the merits”). On February 8,

the Judges filed an Unopposed Motion to Dismiss Under Fed. R. App. P. 42 in the Fifth Circuit.

Russell v. Jones, No. 20-20587, Document 00515736118 (5th Cir. Feb. 8, 2021). The appeal was

dismissed, and the mandate issued the same day. Id., Document 00515736831.

           D. Plaintiffs Seek Additional Relevant Discovery From The Judges, Now Under
              Rule 45’s Provisions For Non-Party Discovery

       Because the Felony Judges continue to possess information relevant to Plaintiffs’ claims,

Plaintiffs sought discovery from them under Rule 45.8 The requests—in two sets—paralleled

Plaintiffs’ earlier requests. The first set of subpoenas mirrored the requests that had been served

on December 3, 2020. These subpoenas, served on February 10 and 11, had a return date of

February 18 because they were initially served almost 60 days earlier and the Judges represented

by the Attorney General’s Office had already served objections and responses to the December 3

requests on January 4, 2021. Ex. 6 (Felony Judges’ Objections and Responses to Plaintiffs’ Section

Requests for Production). The second set of subpoenas mirrored the document requests served on

the Judges in July 2020. These subpoenas, served on February 22, had a return date of March 1,

2021, because the Judges had completed production on the July 2020 requests and had stated on




8
  On February 10, Plaintiffs served Rule 45 document subpoenas on Judges Gray, Lacayo,
Silverman, and Warren. On February 11, Plaintiffs served Rule 45 document subpoenas on Judges
Aguilar, Anastasio, D. Jones, Franklin, Glass, Harmon, H. Jones, Hill, K. Johnson, Luong, Martin,
McClure, Morton, Powell, Ritchie, R. Johnson, Roll, Thomas, and Unger. Plaintiffs served a Rule
45 deposition subpoena on Judge Ritchie, along with nine deposition notices on employees of the
County and Sheriff. Plaintiffs later served an amended deposition subpoena on Judge Ritchie, and
served deposition subpoenas on Judges B. Warren, D. Jones, K. Johnson, and R. Franklin.

                                                7
    Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 8 of 39




October 12, 2020 that they would produce a privilege log by January 29, 2021. Ex. 2 (Oct. 10,

2020 email from C.Corbello to J.Grinstein).9

       On February 22, counsel for the Judges stated that the Judges would not produce a privilege

log and would move to quash the subpoenas. See Dkt. 411-8. On February 23, during a previously

scheduled status conference, the Court scheduled a discovery conference for March 1 to address

discovery disputes that had arisen between Plaintiffs and the Felony Judges in an attempt to resolve

those disputes and avoid motion practice. Dkt. 408.

       Plaintiffs substantially narrowed their requests to address the Judges’ complaints. On

February 24, Plaintiffs conferred with the Judges and the County regarding the scope of the

subpoenas and agreed to serve a subset of the requests on the County and Sheriff, and to ask the

Defendants to search for responsive documents that could be expected to be in their custody as

well as in that of the Judges. Plaintiffs proposed a search protocol intended to substantially limit

the documents the Judges would have to produce. Dkt. 411-5 at 1–4. Plaintiffs also proposed

alternative, narrower search terms than the ones the Judges originally used. Ex. 7 (Feb. 24, 2021

Amended Search Protocol). Using their own search terms, the Judges estimated having to review

approximately 90,165 documents, totaling approximately 315,578 pages. Dkt. 413-6 (Affidavit of

Adrian Skinner) ¶¶ 5–7. Using Plaintiffs’ proposed search terms, the Judges now estimate having

to review approximately 11,018 documents totaling approximately 38,563 pages. Dkt. 434 ¶ 13.

       Also on February 25, the Court rescheduled the discovery conference for Wednesday,

March 3 and ordered the parties to submit preconference letters by March 1, 2021. On March 1,

the Felony Judges filed an opposed motion for a one-week extension to file pre-motion letters and


9
  Plaintiffs served these subpoenas to ensure the Court would have jurisdiction to resolve disputes
arising from the identical requests served in July 2020, including requiring the Judges to produce
a privilege log.

                                                 8
    Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 9 of 39




an extension to March 10 for the discovery conference, stating that the Attorney General’s office

had not been able to download all of the data needed to run the searches on the Judges’ emails,

and, thus, they could not determine the extent of the “burden” imposed by Plaintiffs’ requests. Dkt.

410; Dkt. 411; Dkt. 411-1. The next day, March 2, the Court extended the Felony Judges’ deadline

to submit their preconference letter to Tuesday March 2, and confirmed the March 3 date for the

discovery conference. Dkt. 412. Also on March 2, the Judges filed their motion to quash, citing a

preliminary estimate of “hundreds of thousands” of documents that they now acknowledge is

approximately 11,000. Dkt. 413 at 6; Dkt. 413-1; Dkt. 434.

       Among the issues raised in the Judges’ motion was Plaintiffs’ purported failure to comply

with the technical requirements of Rule 45. Specifically, counsel for the Judges complained that

Plaintiffs had not personally served her clients and had not tendered witness fees for the

depositions. Dkt. 413 at 8–11. On March 3, although the motion to quash had already been filed,

the Court held the previously scheduled discovery hearing. At the hearing, the Court set a deadline

of March 24 for Plaintiffs to respond to the Judges’ motion to quash, see Dkt. 427; see also Dkt.

440 (extending the deadline to March 31, 2021 and setting a hearing for April 9, 2021).

Additionally, Plaintiffs agreed to cure the technical violations by personally serving the Judges

who preferred to be personally served and to tender witness fees at the time of service. The Court

set a deadline of March 16 for the Felony Judges to file supplemental affidavits in support of their

motion to quash. Dkt. 423. The Judges filed those affidavits as instructed. Dkt. 433 (Affidavit of

Courtney Corbello); Dkt. 434.

       On March 17, 2021, Plaintiffs personally served a Rule 45 document subpoena on Judge

Robert Johnson, and on March 20, Plaintiffs personally served Judge Te’iva Bell. These two judges

did not authorize counsel to accept service by email. See Ex. 8 (Mar. 5, 2021 email from J.Stein to



                                                 9
     Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 10 of 39




C.Corbello); Ex. 9 (Mar. 14, 2021 email from C.Corbello to J.Stein); Ex. 10 (Proof of Service on

R.Johnson and T.Bell); Ex. 39 (Plaintiffs’ Mar. 19, 2021 Pre-motion Letter). Attached to the

subpoenas were the document requests previously served by email on February 11 and February

22. Ex. 11 (copies of subpoenas personally served on R.Johnson and T.Bell). On March 18, 2021,

Plaintiffs re-served the Rule 45 document subpoenas previously served on February 11 and

February 22 by e-mail on the other Felony Judges represented by the Attorney General’s Office10

and attached a protocol governing the production of electronically stored information, to which

the Felony Judges had previously agreed. Ex. 12 at 2–1281 (copies of subpoenas electronically

served on Felony Judges on Mar. 18, 2021). On March 18, Plaintiffs also served deposition

subpoenas on Judges DaSean Jones, Ramona Franklin, Kelli Johnson, and Herb Ritchie by email

to counsel. Id. at 1282–93. On March 19, Plaintiffs tendered the $40 witness fees for each of the

four deponents by mailing checks to counsel, per counsel’s request. Ex. 13 (FedEx receipt for

witness fees delivered to C.Corbello); Ex. 14 at 2 (Mar. 22, 2021 email from C.Corbello to

E.Rossi). The document and deposition subpoenas served on March 17 and 18 are the operative

Rule 45 subpoenas and the subject of the Motion to Quash.11

       II.     Standard of Review

       In determining whether to quash or modify a Rule 45 subpoena for documents or testimony,

the Court must consider whether the subpoena “(i) fails to allow a reasonable time to comply; (ii)

requires a person to comply beyond the geographical limits specified in Rule 45(c); (iii) requires

disclosure of privileged or other protected matter, if no exception or waiver applies; or (iv) subjects



10
 Judges Aguilar, Anastasio, D. Jones, Franklin, Gaido, Glass, Harmon, H. Jones, Hill, K. Johnson,
Luong, Martin, Martinez, McClure, Morton, Powell, Ritchie, Roll, Thomas, and Unger.
11
  Because Judge Te’iva Bell is no longer represented by the Attorney General’s office, Plaintiffs
presume she is no longer a party to the Motion to Quash.

                                                  10
     Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 11 of 39




a person to undue burden.” Fed. R. Civ. P. 45(d)(3); Wiwa v. Royal Dutch Petroleum Co., 392

F.3d 812, 817–18 (5th Cir. 2004). “The moving party has the burden of proof to demonstrate that

compliance with the subpoena would be unreasonable and oppressive.” Wiwa, 392 F.3d. at 818

(cleaned up). In determining whether a subpoena that is burdensome is nevertheless reasonable,

the Court must consider “the facts of the case,” including “the party’s need for the documents and

the nature and importance of the litigation.” Id. (citation omitted) The following factors are

relevant to determining whether a subpoena poses an “undue burden”: “(1) relevance of the

information requested; (2) the need of the party for the documents; (3) the breadth of the document

request; (4) the time period covered by the request; (5) the particularity with which the party

describes the requested documents; and (6) the burden imposed.” Id. For non-party subpoenas,

“the court may also consider the expense and inconvenience to the non-party.” Id.12

       III.    The Subpoenas Comply with Rule 45

       The Felony Judges move to quash Plaintiffs’ subpoenas under Rule 45, raising substantive

and technical arguments. They assert, among other things, that the documents and testimony

Plaintiffs seek would pose an undue burden, primarily because the information sought lacks

relevance and is protected by the deliberative process privilege. They further complain that

Plaintiffs should have personally served the Felony Judges (instead of serving them by e-mail) and

should have tendered witness fees for the as-yet-unscheduled-and-vigorously-opposed depositions

at the time of service. The Judges’ substantive objections fail, and Plaintiffs have cured any

asserted technical violations, see Exs. 10, 13, 14, which lacked merit in the first place.




12
  A district court’s discovery rulings will be affirmed unless they are “arbitrary or clearly
unreasonable.” United States v. Butler, 429 F.3d 140, 148 (5th Cir. 2005).

                                                 11
     Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 12 of 39




                   A. The Subpoenas Do Not Pose an Undue Burden

       The Felony Judges act together as a group to set policies governing post-arrest release and

detention decisions, including: which categories of people arrested are detained until an Article

15.17 hearing; the content of the forms Hearing Officers fill out at bail hearings; whether and to

what extent the Public Defender’s Office can represent people at bail hearings; whether arrestees

receive procedural protections at Article 15.17 hearings and which ones; and the factual

circumstances that must exist before a Hearing Officer can impose an unaffordable bail amount

resulting in pretrial detention. For decades, the Judges issued explicit, written instructions to

Hearing Officers about which categories of people arrested for felonies the Hearing Officers could

consider releasing on a personal bond. After the ODonnell litigation increased scrutiny of the entire

bail system, the Felony Judges purportedly withdrew those explicit instructions, though the

County’s corporate representative and Hearing Officer Jennifer Gaut testified last week that

preferences and implicit instructions communicated informally by the Felony Judges continue to

play a role in the Hearing Officers’ bail decisions.13 The Judges have continued to exercise their


13
   See Ex. 15 at 56–57 (Transcript, Rule 30(b)(6) Deposition of Harris County, Alex Bunin as
corporate representative, March 15, 2021, at 174:3–175:5) (Q: “[T]here are some cases in Harris
County in which a hearing officer will not consider a PR bond?” A: “Yes.” Q: “And is that based
on instruction from the felony judges?” A: “I don’t know of explicit instructions to those
magistrates.” A: “So can you explain . . . ?” Q: “[W]hen persons are released, judges can do, like
I was discussing, can revoke them. And those actions become known to the criminal law hearing
officers and they realize that, in those types of cases, letting folks out is not going to be sustained
by the presiding judge. And so to stay, you know, within what they believe those judges want,
they’re going to keep people in custody rather than do something that’s going to be overruled the
next day.”); Ex. 15 at 39 (Harris County Rule 30(b)(6), at 119:7–11) (“[A]t times there have been
explicit instructions, but there has – a culture has developed over time that you don’t have to be
told exactly to know that [a personal bond is] not favored.”); Ex. 16 at 18–19 (Transcript,
Deposition of Jennifer Gaut (draft), March 23, 2021, at 151:6—152:9) (Q: “In your time as a
hearing officer have you ever received instructions from any of the felony judges about how to set
bail?” A: “[N]o judge has ever reached out to me and asked me to do or not do something in regards
to either a particular defendant or a prticular kind of case. However, for several months beginning
in the summer of 2020 . . . when defendants would get arrested on felony arrest warrants . . .
[J]udge Ramona Franklin was . . . setting the bail amount at zero and doing a court directive that
                                                  12
     Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 13 of 39




control even as this case has been pending, including by defining categories of arrestees who

qualify for automatic release before an Article 15.17 hearing.14 They have even threatened the

Sheriff with contempt for failure to comply with their policies.15 In short, for years, the Judges

have issued orders,16 acquiesced in customs, and failed to remedy egregious constitutional

violations through the exercise of their control over most aspects of the post-arrest process.

        Importantly, Plaintiffs are not concerned only with the Hearing Officers’ bail decisions.

They are also challenging Defendants’ enforcement of the bail decisions Judges issue in their own

courtrooms, as well as the pre-hearing detention that happens pursuant to the Judges’ bail schedule

prior to the magistration hearing. The documents and testimony Plaintiffs seek are relevant to all

of these issues and will show that the Judges have the authority to promulgate and comply with

constitutional rules and policies, and that they refuse to do so. The Judges’ reasons for and evidence

relating to their policies and practices are critical to proving that they are constitutional. Indeed, in

ODonnell, testimony from the misdemeanor Judges featured prominently in this Court’s findings.



said the bail amount had been set at zero. This was before a person had come into custody, you
know, before they had a lawyer without a bail hearing. So then when the person would get arrested
on that arrest warrant, their case would appear on our docket because it’s a new arrest warrant. But
I did not feel that I had the authority to change that bail amount or approve that person for a
personal bond because the Court had already issued a court directive setting bail at zero.”).
14
  Ex. 17 (Felony Judges’ General Order Bond); Ex. 18 (Felony Judges’ Amended General Order
Bond).
15
  Ex. 19 (Order To Disregard Directive by Harris County Judge, signed by Administrative Judge
Herb Ritchie); Ex. 20 at 5–7 (Transcript, Deposition of Sheriff Ed Gonzalez (Draft), March 29,
2021, at 53:11–55:11) (testifying that he was required to comply with Judge Ritchie’s order under
pain of contempt).
16
   Ex. 21 (2006 Direct Filing Order); Ex. 22 (Joint Administrative Order No. 2017-01: Order
Appointing Public Defender for Art. 15.17 Bail Hearings); Ex. 23 (March 2017 Recommended
Standard Bail Practices); Ex. 24 (Harris County Felony Bond Schedule, Effective 7/29/2017;
8/22/2017); Ex. 25 at 37–38 (Transcript, Deposition of Courtney St. Julian as Harris County
corporate representative under Rule 30(b)(6) and in her individual capacity, at 184:17–185:10);
Ex. 16 at 34 (Gaut at 226:6–14); Ex. 15 at 60. (Harris County Rule 30(b)(6) at 179:11–15).

                                                   13
    Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 14 of 39




See ODonnell v. Harris Cnty., Texas, 251 F. Supp. 3d 1052, 1103, 1105, 1110 & 1126 n.74 (S.D.

Tex. 2017).

       As this Court correctly characterized Plaintiffs’ position, “the remaining claims that are

before us concern the authority and the actions of enforcement officials, but they are enforcing the

orders that result from the rules and approaches and procedures of the felony judges, and that is

your relevance basis.” Ex. 26 at 4 (Transcript of Mar. 3, 2021 hearing at 22:12–16). Indeed, the

Felony Judges’ own motion concedes they are policymakers. See Dkt. 413 at 15 (arguing that the

requested discovery contains “research, discussion and/or communication regarding the

formulation of judicial policies”) (emphasis added); see also Dkt. 181-1 (Memorandum in Support

of Judge Chuck Silverman’s Motion to Intervene) (“The criminal district court judges have full

discretion consistent with state and federal law to determine policies relating to post-arrest release

and detention.”). Plaintiffs cannot obtain the evidence they seek from other sources. Any burden

on the Judges is proportional to the needs of this case.

               1.      The Judges Possess Highly Relevant Documents and Information

       The Felony Judges’ main undue-burden argument is that the information Plaintiffs seek is

“unnecessary” because Plaintiffs’ claims fail on the merits. Dkt. 413 at 17–18 (arguing that the

Fifth Circuit rejected Plaintiffs’ substantive due process claim in ODonnell and, therefore, any

discovery requests “designed to prove a substantive due process claim are unnecessary and

unreasonable”). But this Court recognized in a non-vacated portion of its decision denying the

motions to dismiss that “[d]istrict courts in and out of the Fifth Circuit have [] concluded that

pretrial liberty is a fundamental right that requires the application of strict scrutiny.” Dkt. 326 at

51; see United States v. McKown, 930 F.3d 721, 726 (5th Cir. 2019) (“Because commitment for

any purpose constitutes a significant deprivation of liberty, the government must advance a

sufficiently compelling interest to justify pretrial detention.”) (quotations omitted); see also In re

                                                 14
     Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 15 of 39




Humphrey, --- P.3d ---, 2021 WL 1134487, at *1 (Cal. Mar. 25, 2021) (holding under the federal

Constitution that pretrial detention requires a finding “by clear and convincing evidence that no

condition short of detention could suffice”). This Court further held that “[e]ven if the state

intervenors and felony judges are correct that rational-basis scrutiny applies . . . the court would

still deny their motions to dismiss under Rule 12(b)(6).” Dkt. 326 at 52. Thus, the Judges’

disagreement with the Court’s view of the merits of Plaintiffs’ claims is no reason to deny

discovery.

       Even on the Judges’ own terms, the discovery Plaintiffs seek is relevant. They assert that

Plaintiffs’ only potentially viable legal challenges are to the County’s and Sheriff’s ongoing

violations of ODonnell. Dkt. 413 at 19. As this Court recognized, Plaintiffs do allege ongoing

violations of ODonnell. See Dkt. 326 at 47–48 (“[Plaintiffs] allege that they are not receiving the

protections found necessary in ODonnell I, including an opportunity to be heard and present

evidence, a reasoned decision by the decisionmaker, and individual consideration for each arrestee

of whether [an affordable bail] amount or [nonmonetary] condition provides sufficient sureties.”)

(quotation omitted). And the Judges’ policies and practices—including those that apply before,

during, and after the Article 15.17 hearing, and those they apply in their own courtrooms—are

critical to proving that the Defendants are violating ODonnell.17




17
  The Judges assert repeatedly in their objections to Plaintiffs’ document requests that there is no
“allegation left in this case that the Felony Judges act unconstitutionally in imposing a bail
schedule,” and “no claim left in this case regarding actions taken by the Felony Judges or the
constitutionality of the bail practices they engage in within their own courtrooms.” Dkt. 413 at 27–
35. That is wrong. The Judges are no longer Defendants, but that does not mean Plaintiffs concede
their conduct is constitutional. Rather, Plaintiffs seek relief from the enforcement actors, and to
enjoin them, this Court still must hold that the Judges’ conduct—including the bail schedule and
their practices in their own courtrooms—violates the Constitution.

                                                15
     Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 16 of 39




        For example, orders from the Felony Judges have resulted in arrestees at the Article 15.17

hearing, through their public defenders, being prohibited from making arguments about probable

cause and the strength of the state’s evidence and at least one Hearing Officer refusing to consider

release on personal bonds in certain cases. Ex. 15 at 8–15 (Harris County Rule 30(b)(6) at 42:3—

49:8); Ex. 16 at 19 (Gaut at 152:3–9). Additionally, witnesses, videos, and documents have

confirmed that arrestees are sometimes not present physically at their Article 15.17 hearing. The

County explained at deposition that, in those cases, the misdemeanor judges have authorized the

Public Defender’s Office to represent misdemeanor arrestees but the Felony Judges have not

authorized the PDO to represent felony arrestees. Ex. 15 at 42–44 (Harris County 30(b)(6) at

124:21—126:2).18 Thus, when a person arrested for a felony offense is not present at the bail

hearing, the person typically has no procedural protections, no counsel, and a personal bond is

unlikely. Ex. 25 at 12–13 (St. Julian at 125:10–126:2) (stating that she might issue a personal bond

to someone who has a low risk score and no or little criminal history who is not present, but if

there is anything that raises a “red flag” such as a higher risk score, she would need more

information that would be unavailable without counsel). If a person who misses their 15.17 hearing

is still in the medical or mental health unit at the time of the first appearance before a Felony Judge,

the judge will decide whether and when to set another bail hearing. See Ex. 34 at 11–12 (Transcript,

Rule 30(b)(6) Deposition of the Harris County Sheriff’s Office, Mar. 10, 2021, at 154:23–155:7).

The County further testified that Felony Judges routinely revoke bonds at first appearance without

providing notice, a lawyer, or any findings on the record. Ex. 15 at 51–53 (Harris County 30(b)(6)

at 168:12—170:17). Thus, even on the Judges’ narrow—and wrong—view of the legal issues in


18
  Plaintiffs initial review of documents produced in discovery indicates that felony arrestees are
absent from 15.17 hearings in approximately 1,500–2,000 cases each year. Ex. 27 (Declaration of
Cole Lautermilch).

                                                  16
     Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 17 of 39




this case, Plaintiffs are entitled to documents and testimony from the people responsible for these

policies and practices: the Judges.

       Next, the Judges assert that “Plaintiffs have yet to support any of their conclusory

statements that the Felony Judges cause . . . their alleged harms,” Dkt. 413 at 19, as though

Plaintiffs are required to produce evidence of their claims in order to be entitled to the discovery

needed to prove their claims.19 First, Plaintiffs have offered documentary and testimonial evidence

showing that the Judges cause people arrested for felonies to be detained in violation of their

constitutional rights, including, for example: (1) the felony bail schedule which requires the pre-

hearing detention of those who cannot afford the pre-determined secured bail amount, Ex. 24 (see

Dkt. 1-4); (2) an Order appointing the Public Defender’s Office (“PDO”) to represent people at

Article 15.17 hearings but failing to clearly authorize the PDO to make arguments relating to

probable cause and the strength of the state’s evidence, Ex. 22 (see Dkt. 259-4); (3) a Direct Filing

Order from 2006, stating that “[t]he criminal law hearing officer shall set bail in accordance with

the Bail Schedule established by the Board of District Judges Trying Criminal Cases.” Ex. 21 at 5

(see Dkt. 259-6); (4) written testimony from Chief Public Defender Alex Bunin and the PDO’s



19
   The only case the Judges rely on to support their view that Plaintiffs must produce evidence
before obtaining further evidence is an unpublished decision from this Court, which is readily
distinguishable. See Dkt. 413 at 19 (citing Doe v. Catholic Society of Religious and Literary Educ.,
Civil Action No. H-09-1059, 2009 WL 4506560 (S.D. Tex. Dec. 3, 2009)). In Doe, the motion to
quash non-party subpoenas was granted based on noncompliance with the technical requirements
of Rule 45. Id. at *1. The portion of the opinion the Judges rely on addresses a party subpoena
under Rule 26. The Court quashed that subpoena at a different stage of proceedings—after a
summary judgment motion had been filed—because the plaintiff’s purported basis for taking the
deposition (“to question [defendant] about the organizational relationship between the Province
and Strake Jesuit”) was undermined by “competent evidence” in the record “that the Province does
not own, operate, or control Strake Jesuit or have any involvement with hiring lay faculty at the
school.” Id. Here, Felony Judges have offered no evidence that the documents and testimony
Plaintiffs seek will not lead to relevant evidence, and even if Plaintiffs were required to meet some
evidentiary burden to justify the need for further evidence, they have done so.

                                                 17
   Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 18 of 39




General Counsel that Judges routinely fail to provide bail hearings at all, and when they do provide

them, they occur after two-to-four weeks of detention and typically are not on-the-record, Exs. 28–

32 (see Dkts. 127-1, 76-1, 74-1, 66-5, 32-4); and (5) written testimony from Chief Public Defender

Alex Bunin that Judges routinely “revoke bonds and detain people who have been released after

arrest and who appear in court as required, with no notice or individualized hearing to determine

whether detention serves any government purpose,” Ex. 30 ¶ 27. These documents are sufficient

to show that the Judges control the system and play a significant role in causing Plaintiffs’ harm.

         And Plaintiffs have adduced further evidence of the Judges’ control over the post-arrest

process during depositions in the past three weeks, including:

         The bond amounts on the charging documents are determined using a bail schedule
          promulgated by the Criminal District Court Judges, possibly in connection with the
          District Attorney’s Office. Ex. 15 at 21 (Harris County 30(b)(6) at 73:4–16); see also Ex.
          16 at 4 (Gaut at 27:7–14) (“[M]y understanding is that it was from the felony district
          court judges[.] . . . And my understanding is that it was also in connection with the district
          attorney’s office.”).

         The Sheriff testified that the Harris County Sheriff’s Office (“HCSO”) must follow the
          Judges’ policies, including the bail schedule and the General Order Bonds. Ex. 20 at 28
          (Gonzalez at 88:15–25) (A: “We follow the directives of the judges.”; Q: “So if the
          schedule provides for a certain level of bond . . . are you obliged to release a defendant
          who posts that level of bond . . . per the schedule?” A: “Yes.”); Id. at 30 (Gonzalez at
          90:12-15) (Q: “[I]s the Sheriff’s Office obliged to follow the provisions of the General
          Order Bond?” A: “Yes.”); Id. at 30 (Gonzalez at 90:22–91:21) (testifying that the Judges
          make decisions regarding the timing of court proceedings, whether an arrestee is
          transported from the jail to the courthouse, and whether an arrestee who is transported to
          the courthouse remains in the lock-up outside of the courtrooms).

         Pursuant to the General Order Bond, issued by the Felony Judges, the Hearing Officers
          do not have discretion to impose a secured bail amount on someone who is eligible for
          release on a General Order Bond. Ex. 16 at 28 (Gaut at 187:19–22); Ex. 25 at 34 (St.
          Julian at 181:14–18).

         If the Judges defined the phrase “crime of physical violence,” as used in the Amended
          General Order Bond, the Public Defender’s Officer “would follow it. Or contest it and
          appeal it; but we would not ignore it.” Ex. 15 at 26 (Harris County 30(b)(6) at 84:2–19).




                                                  18
     Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 19 of 39




          The Judges control the content of the financial affidavit used at the Article 15.17 hearing.
           Ex. 33 at 9–10 (Transcript, Rule 30(b)(6) Deposition of Pretrial Services, March 11,
           2021, at 131:22–132:3); but see Ex. 25 at 7–9 (St. Julian at 85:18–87:8) (testifying that
           she did not know who decided on the content of the financial affidavits); Ex. 15 at 18
           (Harris County 30(b)(6) at 61:10–16) (testifying that the County assumes the language
           on the financial affidavits must be approved by the Felony Judges, but “I’m not sure I
           know the answer[.]”).

          The Hearing Officers and Judges “traditionally . . . expected that if someone were to
           commit a new offense or abscond while they were under the supervision of a court, then
           it’s up to that court to decide whether they should be released or not,” and that that person
           would not be “eligible to get released” at the 15.17 hearing. Ex. 15 at 28–30 (Harris
           County 30(b)(6) at 86:25–88:22).

          “Each . . . judge has their own policies” that the Sheriff’s Office must follow regarding
           virtual hearings. Ex. 34 at 7–8 (HCSO 30(b)(6) at 120:21–121:4).

Thus, assuming the Judges are correct that Plaintiffs must meet some evidentiary threshold to

demonstrate that a non-party has evidence relevant to Plaintiffs’ claims, Plaintiffs have done so.

          The Judges’ reliance on the Hearing Officers’ Interrogatories misses the point. See Dkt.

413 at 19 n.7. This case is not about whether Judges micromanage the specific outcomes of bail

hearings in front of Hearing Officers—though they did that explicitly for years. E.g., Ex. 25 at 37–

38 (St. Julian at 184:17–185:10); Ex. 16 at 226 (Gaut at 226:6–14); Ex. 15 at 60 (Harris County

30(b)(6) at 179:11–15). This case is about the Judges’ failure to exercise their rulemaking authority

to promulgate policies and procedures that would ensure that felony bail orders comport with the

federal Constitution, and their failure to follow the Constitution when setting bail in their own

courtrooms. Multiple witnesses have testified that the Judges have the authority to promulgate

constitutional rules and policies.20 Thus, the Hearing Officers’ interrogatory responses do not


20
   E.g., Ex. 25 at 17 (St. Julian at 149:1–8 (stating that she would adhere to “this type of rule [like
misdemeanor Rule 9] in felony cases” if such a rule “were issued and those rules were [] found to
be constitutional”); Ex. 16 at 11 (Gaut at 90:5–9) (Q: “If the felony judges instructed you to make
that specific factual finding about one’s ability to pay, would you comply with that instruction?”
A: “Of course.”); id. at 14 (Gaut at 140:9–141:9) (stating that she would comply with an order
from the Felony Judges to make findings by clear and convincing evidence that less-restrictive
                                                   19
    Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 20 of 39




weaken Plaintiffs’ arguments or the need for evidence from the Judges one bit. In combination

with deposition testimony and documents, all they show is that the system changed after the

ODonnell litigation: Judges stopped issuing explicit, written instructions, and Hearing Officers

understood that their ethical obligations require them to make decisions on a case-by-case basis.

                2.      The Discovery Plaintiffs Seek Is Not Duplicative, and Cannot Be
                        Obtained from Another Source

        The Judges further assert that Plaintiffs can obtain all of the information they seek in these

subpoenas from the County and Sheriff Defendants. Dkt. 413 at 20–21. That is wrong. Several of

the most important facts Plaintiffs seek to prove are (1) that bail orders resulting in felony arrestees’

pretrial detention due to inability to pay—whether those orders are issued before the Article 15.17

hearing, following that hearing, or by the Felony Judges in their own courtrooms—are issued

without the factual findings and procedural protections the Constitution requires, and (2) that the

Felony Judges possess, and routinely exercise, the authority to promulgate post-arrest rules and

policies. To prove those facts, Plaintiffs must have documents and testimony from the Judges

explaining current and past written policies and unwritten customs governing the post-arrest

process, including why they were implemented, amended, or rescinded, and pursuant to what

authority—explanations that, to date, other deponents have been unable to fully provide.

        The following are just a few examples of the questions that remain unanswered after

depositions of the County’s and Sheriff’s witnesses:



conditions are inadequate because it would be “a court order”); Ex. 33 at 4–6 (Pretrial Services
30(b)(6) at 69:2–71:1–4) (testifying that Pretrial Services only interviews people arrested on new
charges, as opposed to, for example, motions to adjudicate or motions to revoke; that Pretrial
Services could change its practice and interview other arrestees; but that such a policy change
would require input from the Felony Judges); id. at 13 (Pretrial Services 30(b)(6) at 177:10–25)
(testifying that the Judges and the District Attorney’s Office developed the language of the
recommendations produced by the Public Safety Assessment, and the language could not be
changed without the Judges’ input).

                                                   20
Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 21 of 39




   Although the County testified that the Felony Judges promulgated the bail schedule, Ex.
    15 at 23 (Harris County 30(b)(6) at 75:15–17), other deponents were unsure, see Ex. 34 at
    4 (HCSO 30(b)(6) at 83:2–7) (“I have no knowledge of this particular form and how it was
    derived.”); Ex. 33 at 16 (Pretrial Services 30(b)(6) at 197:4–9) (“I believe that this was
    created by . . . the Felony Court. I would have to verify that, though[.]”); Ex. 25 at 4 (St.
    Julian at 17:20–24) (Q: “Who promulgated the felony bond schedule?” A: “Yeah. I’m not
    certain. I was not part of any committee or group that put this information together.”).

   Deponents were unsure whether the March 2017 Recommended Standard Bail Practices
    Order, signed by the Felony Judges (Ex. 23), is still in effect. See Ex. 16 at 22 (Gaut at
    174:7–9) (Q: “Do you know whether this order is still in effect?” A: “I have no idea.”); Ex.
    15 at 33 (Harris County 30(b)(6) at 105:15–25) (“I don’t know” whether the order is still
    in effect; “certainly the district judges” would know).

   Deponents were unable to explain which “documents” were rescinded by the March 2017
    Order. Ex. 25 at 27 (St. Julian at 166:4–16) (“I can’t say for certain[] what the intention
    behind this document or precisely if that’s what it meant to replace those charts with.”); id.
    at 27 (St. Julian at 166:17–19) (Q: “Who would know for sure what documents are being
    referenced here in this order?” A: “I would guess the judges that signed it.”); see also Ex.
    16 at 22 (Gaut at 174:17–20).

   Deponents’ testimony was inconsistent as to whether the 2006 Direct Filing Order is still
    in effect. Ex. 15 at 36 (Harris County 30(b)(6) at 116:9–15) (testifying that the Order is
    still in effect); Ex. 25 at 14 (St. Julian at 127:1–12) (testifying that she is not familiar with
    the Direct Filing Order); Ex. 16 at 7–8 (Gaut at 52:22–53:1) (testifying that she does not
    know whether the Order is currently in effect).

   Deponents were unable to explain the meaning of the terms “average,” “above average,”
    and “below average,” as used in the felony bail schedule, but stated that the judges were
    involved in developing that language. Ex. 15 at 47–48 (Harris County 30(b)(6) at 136:18–
    137:6); Ex. 33 at 19 (Pretrial Services 30(b)(6) at 208:14–21); Ex. 16 at 31 (Gaut at 204:14–
    17).

   Deponents’ testimony was inconsistent as to whether the Judges control the content of the
    financial affidavit used at the Article 15.17 hearing. Ex. 33 at 9–10 (Pretrial Services
    30(b)(6) at 131:22–132:3) (testifying that the Judges control the content); Ex. 25 at 8–9
    (St. Julian at 86:17–87:8) (testifying that she did not know who decided on the content of
    the financial affidavits); Ex. 15 at 18 (Harris County 30(b)(6) at 61:10–16) (testifying that
    the County assumes the language on the financial affidavits must be approved by the
    Felony Judges, but “I’m not sure I know the answer[.]”).

   When asked whether “the felony judges have any policies relating to court appearance for
    arrestees that the Sheriff’s Office must follow,” the corporate representative of the Sheriff’s
    Office stated, “I’m not sure what their policies say. The Sheriff’s Department’s
    responsibility is if a judge would like to see somebody in a court, we will provide the


                                               21
   Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 22 of 39




       inmate to the place and time where the judge wants them. What the judges’ policies are, I
       – I do not know.” Ex. 34 at 7 (HCSO 30(b)(6) at 120:6–20).

      The Sheriff did not know why the Felony Judges had declined to make more use of the
       “underutilized” courtroom in the jail to address the backlog of cases and jail
       overpopulation. When asked, “Do you know why the felony judges haven’t made more use
       of that particular courtroom?” the Sheriff stated, “No.” Ex. 20 at 9–10 (Gonzalez at 57:9–
       58:3). The Sheriff also did not know why the Judges had failed to fully utilize the Zoom
       technology to conduct bail hearings. Id. at 13–21 (Gonzalez at 62:13–71:10).

      The Sheriff testified that Visiting Judges have been hired to assist with the backlog of cases,
       but he did not know whether those Judges were conducting bail hearings or only resolving
       cases. Ex. 20 at 25 (Gonzalez at 82:3–14).

      The Sheriff testified that he did not know why the Judges promulgated the felony bond
       schedule or the General Order Bonds, why the Judges decide to hold certain hearings at
       certain times, or what criteria the Judges use to decide whether to transport a person from
       the jail to the courthouse and whether to bring the person from the lockup into the
       courtroom. Ex. 20 at 29–32 (Gonzalez at 89:1–92:5).

There are numerous other factual questions regarding policies and practices that result in

unconstitutional bail orders, about which the County’s and Sheriff’s witnesses have been unable

to testify, and about which those witnesses testified they would expect the Judges to have answers.

       Plaintiffs have also taken steps to protect against any duplicative document discovery. They

negotiated a search protocol with the Judges, County, and Sheriff that will ensure the Judges are

producing documents of which they are the sole custodians. Although Plaintiffs originally assumed

the Judges would prefer to produce ESI that they sent or received, after the Judges explained that

they would prefer the County and Sheriff produce documents that either originated with the Judges

and were sent to County or Sheriff employees or were sent to the Judges by such employees,

Plaintiffs served additional discovery requests on the County and Sheriff and divided the custodian

list to ensure there would be no duplication and that the Judges would not be asked to produce

documents that are also in a Defendant’s custody. The Gaffney Affidavit asserts that certain

documents are not in the Judges’ control. Dkt. 413-10 ¶¶ 8, 9, 11. If that is correct, then of course


                                                 22
     Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 23 of 39




there is no need for the Judges to produce those documents. But Plaintiffs are entitled to responsive

documents that are in the Judges’ custody or control.

               3.      2015 to the Present Is a Reasonable Time Period

       The Judges complain that Plaintiffs should only be able to discover information about the

“current” felony bail system, because Plaintiffs seek only prospective injunctive relief. Dkt. 413

at 24.21 That is wrong. Plaintiffs must prove that the bail practices they challenge in this lawsuit—

those that existed in January 2019—violate the Constitution. Evidence dating back to 2015 is

highly relevant because Plaintiffs are challenging entrenched policies, procedures, and unwritten

customs that have their origin in the 1990s and 2000s and were in place at least until the middle of

2017. Ex. 35 (Declarations of Hearing Officer Defendants in ODonnell) (Wallace ¶¶ 9–11;

Hagstette ¶ 12; Villagomez ¶¶ 11–12, Licata ¶¶ 9–11; Nicholas ¶ 9).22 Indeed, Harris County

testified that the Felony Judges’ Direct Filing Order from 2006 is still in effect today. Ex. 15 at 36

(Harris County 30(b)(6) at 116:9–18).

       Moreover, multiple policies changed in the middle of 2017, including the introduction of:

public defenders at bail hearings, the Public Safety Assessment, and the Felony Judges’ current

bail schedule. Plaintiffs are entitled to discovery about the origin of and reasoning for those and

other policies. To understand those facts, Plaintiffs must be able to obtain information and

testimony about the bail system before it began changing in 2016, when the ODonnell lawsuit

brought scrutiny to the entire County. See, e.g., Ex. 25 at 39–40 (St. Julian at 186:13–187:14) (Q:


21
  The Judges rewrite history in asserting that “[t]his Court previously recognized the time period
of necessary discovery to be limited to only January 1, 2019 to the present.” Dkt. 413 at 24. At
that point in the case, Plaintiffs sought to move forward with discovery, which the Felony Judges
opposed while the motions to dismiss were pending. The Court found good cause for narrow
discovery requests given the posture of the case.
22
  These declarations were produced pursuant to this Court’s Order (ECF No. 376) in ODonnell.
Ex. 35 (Feb. 23, 2018 email from P.Morgan transmitting the declarations in Ex. 34).
                                                 23
    Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 24 of 39




“Now, what caused you to reconsider your obligations as a hearing officer?” A: “Well, multiple

things. Mostly the [ODonnell] lawsuit. . . . It really did unfortunately take litigation to kind of open

my eyes to the fact that . . . there are [] ways that this can be done, better ways, more constitutional

ways.”); Ex. 15 at 5 (Harris County 30(b)(6) at 31:18–21) (Q: “So the [ODonnell] lawsuit played

a role in precipitating the policy decision to fund the lawyers at bail hearings?” A: “I believe it

did.”). It is important for Plaintiffs to be able to prove how the system worked for years prior to

any changes that were precipitated by litigation and increased scrutiny. Considering that at least

one policy from 2006 is likely still in effect; that the ODonnell lawsuit precipitated significant

changes to the system beginning in 2016; and that written instructions from Judges to Hearing

Officers prohibiting personal bonds in certain cases were not even purportedly rescinded until

2017, a time frame of 2015 to the present is not only reasonable but modest.

                4.      Each of Plaintiffs’ requests for production is narrowly targeted to
                        adduce evidence relevant to their claims

        In Appendix 1, Plaintiffs have reproduced their requests for production followed by a brief

explanation of the relevance of each and, to the extent not addressed elsewhere in the brief,

responses to the Judges’ objections as set forth in their motion. See Appendix 1.

        In addition to these Requests for Production, Plaintiffs have served deposition subpoenas

on former Administrative Judge Herb Ritchie, current Administrative Judge Kelli Johnson, Judge

DaSean Jones, and Judge Ramona Franklin. While Plaintiffs expect the written materials to

provide evidence of the Judges’ control of the post-arrest system and implementation of

unconstitutional bail practices, documents and testimony adduced so far in discovery indicate that

many of the Judges’ policies and directives were unwritten, and even written policies were

conveyed orally. E.g., Ex. 25 at 20–21 (St. Julian at 154:14–155:7) (testifying that she never saw

the Judges’ 2017 order appointing the PDO to represent people at bail hearings but instead learned


                                                  24
    Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 25 of 39




of the policy change by “word of mouth”); supra note 13. Moreover, numerous witnesses have

already testified that only the Judges would possess answers to certain questions at the heart of

Plaintiffs’ claims. Supra Part III.A.2. Depositions are not only relevant, but necessary to capture

that information.

               5.      Deliberative Process Privilege Is No Basis for Quashing the Subpoenas

       The Felony Judges’ generalized and conclusory assertion that the requested discovery is

protected by the deliberative process privilege is both insufficiently specific and a

mischaracterization of the privilege.

       The Felony Judges bear the burden of establishing the applicability of the deliberative

process privilege. In re Santa Fe Int'l Corp., 272 F.3d 705, 710 (5th Cir. 2001) (“A party asserting

a privilege exemption from discovery bears the burden of demonstrating its applicability.”).

Federal Rule of Civil Procedure 26(b)(5) requires a party withholding otherwise discoverable

material on the basis of privilege to “describe the nature of the documents, communications, or

tangible things not produced or disclosed—and do so in a manner that, without revealing

information itself privileged or protected, will enable other parties to assess the claim.” Moreover,

“compliance with Rule 26(b)(5) is ‘usually accomplished by submission of a log identifying

documents or other communications by date and by the names of the author(s) and recipient(s),

and describing their general subject matter[.]’ ” In re Santa Fe Int'l Corp., 272 F.3d 705, 710 (5th

Cir. 2001) (citing MANUAL FOR COMPLEX LITIGATION (THIRD) § 21.431 (1995)). The

Fifth Circuit has explicitly rejected generalized assertions of privilege like those the Felony Judges

raise here, instead requiring particularized, document-by-document justifications. See United

States v. Rodriguez, 948 F.2d 914, 916 (5th Cir. 1991) (The defendant “has never indicated any

document from the seized file which constituted a communication or described a communication

between herself and her attorney.”); see also United States v. El Paso Co., 682 F.2d 530, 539 (5th

                                                 25
    Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 26 of 39




Cir. 1982) (“[T]he attorney-client privilege may not be tossed as a blanket over an undifferentiated

group of documents.”) (internal citations omitted); In re Santa Fe Int'l Corp., 272 F.3d 705, 710

n.7 (5th Cir. 2001) (“[T]he privilege claimant’s burden extends to proof of preliminary facts

showing that the matter is eligible for protection”).

       Likewise, conclusory assertions are insufficient to satisfy the withholder’s burden. See

Rodriguez, 948 F.2d at 916; see also Fed. Trade Comm'n v. Boehringer Ingelheim Pharm., Inc.,

892 F.3d 1264, 1270 (D.C. Cir. 2018) (“Nor is it sufficient to offer as support privilege logs with

bare, conclusory assertions that the listed communications were made for the purpose of securing

legal advice.”); In re Grand Jury Subpoena Dated Jan. 4, 1984, 750 F.2d 223, 224–25 (2d Cir.

1984) (stating that the burden is not “discharged by mere conclusory or ipse dixit assertions”

(internal citations omitted)); Chemtech Royalty Assocs., L.P. v. United States, No. 06-258-RET-

DLD, 2009 WL 854358, at *3 (M.D. La. Mar. 30, 2009) (“[T]he burden of the party withholding

documents cannot be discharged by mere conclusory assertions.”).

       The Felony Judges do not “describe the nature of the [withheld materials].” See Fed. R.

Civ. Pro. 26(b)(5); Dkt. 413 at 15. Nor have they produced a privilege log. See Dkt. 413 at 26 n.

13 (conceding Felony Judges have yet to complete a privilege log). They make no reference to any

responsive documents at all, let alone sufficient information about each responsive document that

would enable the Court to assess the applicability of the privilege. See In re Santa Fe Int'l Corp.,

272 F.3d at 710. Instead, the Felony Judges respond categorically with the conclusory contention

that Plaintiffs’ requests “seek information clearly covered by the deliberative process privilege . . .

[because they] make requests for documents that are so broad they require the disclosure of

research, discussion and/or communication regarding the formulation of judicial policies.” Dkt.

413 at 15. Yet just as “[s]imply labeling communications as ‘legal advice’ is conclusory and



                                                  26
   Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 27 of 39




inadequate to satisfy the privilege-proponent's burden,” labeling them as “requir[ing] the

disclosure of research, discussion and/or communication regarding the formulation of judicial

policies” fails to justify withholding materials under the Deliberative Process Privilege. Earl v.

Boeing Co., No. 4:19-CV-507, 2021 WL 963405, at *3 (E.D. Tex. Mar. 15, 2021). Thus, even as

a threshold matter, the Felony Judges have failed to assert the Deliberative Process Privilege with

adequate specificity. On that basis alone, their claim of privilege should be denied.

       Second, the sole (hypothetical) example provided by the Judges of what material they argue

would be protected by the deliberative process privilege—a response to Request for Production

Number 9—shows that the privilege does not support quashing these subpoenas. See Dkt. 413 at

15. “[T]he deliberative process privilege is a qualified privilege, to be applied as narrowly as

possible, consistent with efficient administrative operations.” Exxon Corp. v. Dep't of Energy, 91

F.R.D. 26, 43 (N.D. Tex. 1981); see also Cain v. City of New Orleans, No. CV 15-4479, 2017 WL

894653, at *3 (E.D. La. Mar. 7, 2017) (similar). To qualify for protection, “the discovery sought

must be both deliberative and predecisional.” Swanston v. City of Plano, Texas, No. 4:19-CV-

00412, 2020 WL 4732214, at *2 (E.D. Tex. Aug. 14, 2020). In short, the privilege “protect[s] the

decision-making process from the inhibiting effect that disclosure of predecisional advisory

opinions and recommendations might have on the frank discussion of legal or policy matters in

writing.” Skelton v. U.S. Postal Serv., 678 F.2d 35, 38 (5th Cir. 1982) (internal quotation marks

omitted).

       The privilege has no bearing on the materials requested in RFP 9 because it requests only

factual and investigative material, which the privilege does not protect. See id. at 38

(“[T]he privilege protects    predecisional     materials     ‘reflecting deliberative or    policy-

making processes,’ but not materials that are purely factual.”); see also Env't Prot. Agency v. Mink,



                                                 27
     Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 28 of 39




410 U.S. 73, 89 (1973) (confirming that deliberative process applies to “materials reflecting

deliberative or policy-making processes on the one hand, and purely factual, investigative matters

on the other.”). RFP 9 requests “documents reflecting any Felony Judge’s inquiry into any felony

arrestee’s ability to pay and/or reflecting a felony arrestee’s financial information and ability to

pay . . . .” This information is “purely factual” and “investigative,” Env't Prot. Agency 410 U.S. at

89—it is not related to “predecisional advisory opinions.” Skelton at 38. RFP 9 does not request

any information that would even arguably be protected under the deliberative process privilege.

Therefore, even if the Judges had met their burden to assert the privilege in a particularized and

non-conclusory way, their request to withhold discovery under the privilege should be denied.23

       In similar cases involving challenges to money bail systems, courts have denied motions

to quash based on the deliberative process privilege and have authorized plaintiffs to depose Judges

about their policies and practices. McNeil v. Comm. Prob. Servs., 2019 WL 5958332, at *3 (M.D.

Tenn Jan. 7, 2019) (denying motion to quash because “Plaintiffs’ limited inquiry into the

procedures used by the judges to determine monetary conditions of release does not necessarily

implicate the deliberative-process privilege.”); Cain v. City of New Orleans, 2016 WL 7156071,

at *3 (E.D. La. Dec. 8, 2016) (denying blanket protective order to judge asserting deliberative

process privilege; noting that the judicial privilege is construed as “qualified” and, in any event,

does not apply to “administrative, rather than judicial, decision-making”).

               6.      The Judges’ Other Arguments Fail

       First, the Judges complain that they must review “315,578 pages of documents.” Dkt. 413

at 26. As this Court stated, that number is “a big number compared to . . . fewer documents, but it



23
  Without a privilege log, Plaintiffs cannot respond to the Felony Judges’ blanket invocations of
the deliberative process privilege with respect to Plaintiffs’ other document requests.

                                                 28
    Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 29 of 39




is not, in itself horrifying.” Ex. 26 at 7 (Tr. Hrg. Mar. 3, 2021 at 26:19–21). In any event, the Judges

have revised that number downward and now estimate having to review approximately 11,018

documents and 38,563 pages. Dkt. 434 ¶ 13. Moreover, although the Judges assert that “[i]t is

difficult to imag[ine] an exercise” that interferes more significantly with “public administration,”

Dkt. 413 at 6, the Judges have not offered any evidence that Plaintiffs’ discovery requests have in

fact burdened them in any way. Instead, they have offered affidavits from counsel and counsel’s

support staff. See Wiwa, 392 F.3d. at 818 (“The moving party has the burden of proof to

demonstrate that compliance with the subpoena would be unreasonable and oppressive.”) (cleaned

up). Given how crucial information from the Judges is to Plaintiffs’ claims, producing

approximately 11,000 documents is proportional. Moreover, the Judges estimate that only about

200 of those documents are from 2015, 2016, and 2017. Ex. 37 (Mar. 19, 2021 email from

C.Corbello to E.Rossi). Especially in light of the Rule 502(d) Order this Court entered, Dkt. 420,

the Judges should be able to expeditiously produce the documents with little burden.

        Second, the Judges assert that Plaintiffs have not described the documents with sufficient

particularity. Dkt. 413 at 24–25. That is false. Plaintiffs provided a proposed search protocol to

govern the search for electronically stored information, which resulted in a reasonable number of

documents. The Judges have not stated that they would have any difficulty producing responsive

hard copy documents, if they exist. And because some of the requests mirror those in the July 2020

requests, to which the Felony Judges produced responsive documents, this unelaborated claim that

Plaintiffs’ requests are not clear enough falls flat.

        Third, the Judges assert that Plaintiffs did not provide them with reasonable time to comply.

The time to respond to RFPs 5–27 was reasonable because Plaintiffs had originally served those

document requests on the Judges on December 3, 2020, and the Judges had already produced



                                                   29
     Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 30 of 39




objections and responses. Ex. 6. And the time to respond to RFPs 1–4 was also reasonable because

the Judges had completed document production, and Plaintiffs were simply seeking a privilege log

associated with identical requests served in July 2020. In any event, the Court stayed the deadline

to produce documents pending a ruling on the motion to quash and is entitled to impose whatever

deadline for production the Court deems appropriate. Ex. 26 at 10 (Tr. Hrg. Mar. 3, 2021 at 41:13–

15) (contemplating 30 days to produce documents).

       Fourth, the Judges assert that Plaintiffs should be limited to discovery related to the

threshold question of class certification. Dkt. 413 at 22–23. But as is “generally” true, class

determination in this case “involves considerations that are enmeshed in the factual and legal issues

comprising plaintiff[s’] cause[s] of action.” Regents of Univ. of Cal. v. Credit Suisse First Boston

(USA), Inc., 482 F.3d 372, 380 (5th Cir. 2007) (quoting Coopers & Lybrand v. Livesay, 437 U.S.

463, 469 (1978)); Fed. R. Civ. P. 23(c)(1)(A) advisory committee note to 2003 amendment (“Time

may be needed to gather information necessary to make the certification decision.”). Plaintiffs are

seeking evidence that Defendants enforce unconstitutional policies and practices. That evidence is

relevant both to the merits of Plaintiffs’ claims and whether this litigation should proceed as a class

action because Defendants treated all members of the class similarly. Thus, it makes perfect sense

that this Court approved a scheduling order with class-certification deadlines toward the end of

fact discovery. See Dkt. 40324; Macklin v. City of New Orleans, 293 F.3d 237, 240 (5th Cir. 2002)

(scheduling orders are reviewed for abuse of discretion).25


24
   Moreover, the parties to the case consented to the schedule, including the date for class
certification. The Judges declined to participate in the Rule 26(f) conference and, as non-parties,
have no say in the case management order.
25
  Although not mentioned in the motion itself, the affidavit of Eileen Marie Gaffney observes that
Plaintiffs seek documents from former judges and states that these documents “may or may not be
accessible / obtainable.” Dkt. 413-10 ¶ 8. Plaintiffs assume that relevant documents have been
preserved since all relevant local officials were on notice of the potential for litigation. If any
                                                  30
     Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 31 of 39




             B. The Subpoenas Meet the Technical Requirements of Rule 45

       The Judges complain that Plaintiffs did not personally serve them, and that Plaintiffs did

not tender witness fees. Ultimately, all but two Judges waived personal service. Plaintiffs

personally served those two Judges and tendered the witness fees. Any asserted technical

violations have been cured and are not sanctionable. Ex. 10; Ex. 13; Ex. 14.26

       IV.      Sovereign Immunity Does Not Provide a Basis to Quash These Subpoenas

       As a threshold matter, the Felony Judges’ sovereign immunity arguments rest on the

implicit argument that they should be viewed as State not County actors. Plaintiffs have previously

explained that when these Judges set County-wide bail policy, they are in fact municipal officials

who are not entitled to sovereign immunity. See Dkt. 259 (Plaintiffs’ Omnibus Response to the 20

District Judges’ and the State Intervenors’ Motions to Dismiss) at 47–56; Dkt. 305 (Plaintiffs’

Surreply to Motions to Dismiss) at 4–7; Dkt. 325 (Plaintiffs’ Response in Partial Opposition to




documents have been destroyed since the ODonnell litigation was filed, and certainly after this
case was filed in January 2019, that would be troubling in the extreme. Plaintiffs respectfully
request assurance that emails of prior judges, including the four whose terms ended in December
2019, have been preserved.
26
  Nothing about Plaintiffs’ subpoenas is “sanctionable.” As to the purported technical violations
of Rule 45, Plaintiffs reasonably believed, in light of emails with counsel, that the Judges had
waived personal service. Ex. 38 (Feb. 10–11, 2021 emails between E.Rossi and C.Corbello). And,
in fact, after the Judges filed their motion, the vast majority of the Judges did waive personal
service. Ex. 8; Ex. 39 (Plaintiffs’ Mar. 19, 2021 Pre-Motion Letter). As for witness fees, those are
conventionally tendered once a deposition is firmly scheduled. Plaintiffs have now tendered the
witness fees for the depositions the Judges oppose. Ex. 13; Ex. 14. And as to the purported
substantive violations, the Judges’ arguments fail for all the reasons explained in this brief. The
only case the Judges cite does not support sanctions. See Mick Haig Prods., e.K. v. Does, 2011
WL 5104095, at *5 (N.D. Tex. Sept. 9, 2011) (holding that counsel “knowingly abuse[d]” the
subpoena power and “acted in bad faith,” “with gross negligence” and with “staggering chutzpah”
where counsel “asked the Court to authorize sending subpoenas,” the Court “said ‘not yet,’”
counsel “sent the subpoenas anyway,” and counsel “eventually dismissed the case ostensibly
because the Court was taking too long to make a decision,” but was “all the while . . . receiving
identifying information and communicating with some Does, likely about settlement”) (citations
omitted).

                                                31
     Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 32 of 39




Motion to Stay) at 11–15. Plaintiffs incorporate those arguments herein, but the Court does not

need to address this issue at all to reject the Judges’ immunity-based arguments here. In their view,

a non-party state agency or official can refuse to comply with discovery obligations under Rule 45

merely by asserting sovereign immunity. Because a Rule 45 subpoena is not a “suit” within the

meaning of the Eleventh Amendment, even assuming they are state actors, they are wrong.

       The Felony Judges make two arguments on this front, neither of which supports quashing

these subpoenas. First, they argue that the Eleventh Amendment bars any Rule 45 subpoena against

a state actor. But the doctrine shields state actors from “any suit in law or equity,” and a Rule 45

subpoena is a process that is connected to an existing suit, not a suit itself. Second, they make an

argument that sounds in rhetoric—but has no basis in the record or law—that these subpoenas

somehow amount to an end run around the immunity that would attach if the Felony Judges were

parties. But these Judges were not dismissed on sovereign immunity grounds, nor is there anything

unusual about a party serving a Rule 45 subpoena on a non-party who controls information that

bears directly on the party’s claims.27

           A. Sovereign Immunity Does Not Limit This Court’s Ability to Enforce These
              Rule 45 Subpoenas

       The Felony Judges’ sovereign immunity argument is radical. Under their view, no party

can seek information from a state actor through a Rule 45 subpoena. A plaintiff seeking to hold

state or local officials accountable under Section 1983, for example, could not actually vindicate

their rights if critical evidence were in the hands of state officials or agencies that are not named


27
  Moreover, four of the judges who are subject to the document subpoenas and one of the judges
who is subject to a deposition subpoena are no longer judges. The deposition subpoena served on
former Judge Ritchie is served on him in his personal capacity—as he no longer has an official
capacity. Thus, sovereign immunity is no defense. The document subpoenas served on the former
judges seek documents in the possession of the County (or the state) and thus do not pose a burden
on those judges who no longer possess them.

                                                 32
     Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 33 of 39




as defendants. For this reason, the overwhelming majority of courts have rejected the Judges’

argument. And many of these courts have recognized that a contrary conclusion would upend

settled practice and eviscerate civil rights laws. The Judges’ argument that sovereign immunity

protects them from having to respond to Rule 45 subpoenas is premised entirely on cases

addressing federal and tribal sovereign immunity and ignores the numerous cases holding that the

distinct principles of state sovereign immunity do not protect state officials from obligations under

Rule 45. The Fifth Circuit has not addressed whether state officials are entitled to sovereign

immunity from third-party subpoenas, but the reasoning of the courts that have rejected the Judges’

argument is sound.

       State sovereign immunity derives from the Eleventh Amendment, which limits federal

courts’ ability to hear a “suit in law or equity, commenced or prosecuted against” a state. Pennhurst

State Sch. & Hosp. v. Halderman, 465 U.S. 89, 97–98 (1984) (emphasis added). Thus, the Felony

Judges can invoke sovereign immunity only if a Rule 45 subpoena is a “suit” under the Eleventh

Amendment. See Allen v. Woodford, 544 F. Supp. 2d 1074, 1078 (E.D. Cal. 2008).28 In a very

literal sense, a Rule 45 subpoena is not a “suit.” By definition, it arises only after a “suit” has been

filed. See Fed. R. Civ. Proc. 45(a)(2) (“A subpoena must issue from the court where the action is

pending.” (emphasis added)). A party who serves a Rule 45 subpoena has not “commenced” a

“suit” against the target; it has merely served a subpoena to further an existing suit.

       The same result follows if the effect of a subpoena is considered. “[A] suit is against the

sovereign if the judgment sought would expend itself on the public treasury or domain, or interfere

with the public administration.” Dugan v. Rank. 372 U.S. 609, 620 (1962) (emphasis added)



28
  Citing State of Missouri v. Fiske, 290 U.S. 18, 26–27 (1933) and Dugan v. Rank, 372 U.S. 609.
620 (1962).

                                                  33
     Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 34 of 39




(quotations omitted). Whether “the effect of the judgment would be to restrain the Government

from acting, or compel it to act is also relevant.” Id. (emphasis added) (quotations omitted).

       The majority of courts to consider the question have held that, because a Rule 45 subpoena

will not result in any kind of judgment or relief against the state, it is not a “suit” for purposes of

state sovereign immunity. See, e.g., United States v. Univ. of Mass, Worcester, 167 F. Supp. 3d

221, 223–24 (D. Mass. 2016) (“[N]onparty discovery does not constitute a ‘suit’ for purposes of

the Eleventh Amendment.”); Allen v. Woodford, 544 F. Supp. 2d 1074, 1079 (E.D. Cal. 2008) (the

Eleventh Amendment does not preclude discovery from state custodians of records because “[n]o

judgment will be issued in this action against the State that could have any conceivable effect on

the State treasury” and “no judgment or other relief of any kind is sought against” the state

officials).29 The result in these cases is consistent with the policy that underlies state sovereign

immunity. That is because “a federal court’s enforcement of a subpoena against a state agency

does not significantly infringe on federalism’s promise of dual independent sovereigns. As such,

. . . a federal subpoena against a third-party state agency does not constitute ‘a suit against the



29
   United States Dep't of Just. v. Ricco Jonas, No. 18-MC-56-LM, 2018 WL 6718579, at *4
(D.N.H. Nov. 1, 2018), report and recommendation adopted sub nom. United States Dep't of Just.
v. Jonas, No. 19-CV-030-LM, 2019 WL 251246 (D.N.H. Jan. 17, 2019) (a subpoena to state
officials is not a “suit against the State of New Hampshire”); Jackson v. AFSCME Local 196, No.
3:07CV0471(JCH), 2008 WL 1848900, at *2 (D. Conn. Apr. 25, 2008) (subpoena against a state
agency official was not an action against the state); Jones v. Tozzi, No. CV-F-05-148 OWW/DLB,
2007 WL 1299795, at *4 (E.D. Cal. Apr. 30, 2007) (the Eleventh Amendment does not bar trial
subpoenas issued to state officials); Arista Records LLC v. Does 1-14, No. 7:08CV00205, 2008
WL 5350246, at *3 (W.D. Va. Dec. 22, 2008) (“[T]he court finds that the doctrine of sovereign
immunity is inapplicable to Plaintiffs’ subpoena requests.”); Ali v. Carnegie Inst. of Washington,
306 F.R.D. 20, 30 n. 8 (D.D.C.2014) (“The Eleventh Amendment, therefore, does not completely
shield UMass from certain non-party discovery requests.”); Laxalt v. McClatchy, 109 F.R.D. 632,
634 (D. Nev.1986) (holding that the Eleventh Amendment does not shield state officials from
subpoenas requiring “inspection and copying of State records”). But see Estate of Gonzalez v.
Hickman, 466 F. Supp. 2d 1226 (E.D. Cal. 2006); see also Allen, 544 F. Supp. 2d 1074 (rejecting
Hickman’s reasoning); Johnson v. Dovey, 2011 WL 5374958 (E.D. Cal. 2011) (same);

                                                  34
   Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 35 of 39




sovereign’ for the purposes of state sovereign immunity and thus does not invoke the doctrine's

protections.” Charleston Waterkeeper v. Frontier Logistics, L.P., No. 2:20-CV-1089-DCN, 2020

WL 5629717, at *5 (D.S.C. Sept. 21, 2020) (distinguishing Fourth Circuit case law protecting non-

party federal agencies from enforcing state subpoenas because those cases are based on “the

principle of federal supremacy, which is inapplicable in the context of state sovereign immunity”)

       Tellingly, the Felony Judges rely on precedent that applied tribal or federal sovereign

immunity doctrines, rather than state sovereign immunity. See Dkt. 413 at 3–6 (citing Cartwright

v. Walsh, MC 3:18-0014, 2018 WL 461236, at *2 (M.D. Pa. Jan. 18, 2018) (federal sovereign

immunity); Alltel Communications, LLC v. DeJordy, 675 F.3d 1100, 1105–06 (8th Cir. 2012),

(tribal sovereign immunity); and Boron Oil Co. v. Downie, 873 F.2d 67, 70–71 (4th Cir. 1989),

(federal sovereign immunity)). But courts apply immunity doctrines differently based on the

sovereign in question, “according to the distinct principles that undergird the doctrine of sovereign

immunity with respect to each.” Charleston Waterkeeper, 2020 WL 5629717, at *4. “Generally,

state sovereign immunity protects principles of federalism, and federal sovereign immunity

protects separation-of-powers principles as well as the concept of federal supremacy.” Id. Thus,

district courts that have allowed Rule 45 subpoenas against a state sovereign immunity challenge

have declined to blindly apply cases addressing other immunity doctrines. In University of

Massachusetts, for example, the court concluded that DeJordy did not apply because it addressed

tribal sovereign immunity, “UMass is asserting state sovereign immunity,” and “[t]ribal immunity

and Eleventh Amendment immunity are related but importantly distinct concepts.” 167 F. Supp.

3d at 224 (citing Kiowa Tribe v. Mfg. Techs., Inc., 523 U.S. 751, 753–59 (1998)). And appellate

decisions that address whether state sovereign immunity bars Rule 45 subpoenas suggest that the

answer is no. See, e.g., In re Missouri Dep't of Nat. Res., 105 F.3d 434, 436 (8th Cir. 1997); see



                                                 35
   Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 36 of 39




also Indiana Prot. & Advocacy Servs. v. Indiana Family & Soc. Servs. Admin., 603 F.3d 365, 371

n.5 (7th Cir. 2010); Barnes v. Black, 544 F.3d 807, 812 (7th Cir. 2008). Thus, cases addressing

different types of sovereign immunity do not support the Felony Judges’ assertion that a Rule 45

subpoena against a state official is a “suit” under the Eleventh Amendment.

       In addition to being wrong as a matter of law, the rule the Felony Judges ask this Court to

make should be rejected because it would undermine the entire field of civil rights litigation. This

rule would prevent civil rights plaintiffs from accessing information held by any state agency or

official. As a district court in California has explained, such a rule “would mean that a plaintiff

who sues a state official in his individual capacity, a lawsuit specifically authorized by the United

States Supreme Court, will never be able to prove his or her case, if any required proof is in the

hands of the State’s custodian of records. Such a result is ludicrous.” Allen, 544 F. Supp. 2d at

1079; see also Univ of Mass, Worcester, 167 F. Supp. 3d at 225 (citing Allen, 544 F. Supp. 2d at

1079). A plaintiff could not avoid this result by “su[ing] a state employee in his or her individual

capacity in state court for violation of federal law,” because the state defendants could remove the

suit to federal court. Allen, 544 F. Supp. 2d at 1079 n.1. That is not, and should not be, the law.

           B. The Felony Judges’ Policy-Based Arguments Are Wrong.

       The Felony Judges spend a page arguing that they are somehow being “treated as parties”

in violation of the Eleventh Amendment. Dkt. 413 at 7. They cite no precedent for this claim, and

it makes little sense. The Rule 45 subpoenas at issue here treat the judges like what they are, non-

parties. This section of their motion reads like simple disagreement with this Court’s case

management, which has nothing to do with sovereign immunity.

       What is more, the Felony Judges’ argument turns on the misleading implication that the

Rule 45 subpoenas are identical to those served when the judges were still defendants. But

Plaintiffs significantly narrowed the requests via an amended search protocol, reducing the

                                                 36
     Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 37 of 39




responsive documents from about 90,000 documents, Dkt. 413-6 ¶ 5, to approximately 11,000

documents, Dkt. 434 ¶ 13.30 And Plaintiffs have not served interrogatories, which cannot be served

on non-parties. See Arista Recs., 2008 WL 5350246, at *3 (explaining that Rule 45 provides a

specific procedure applicable to nonparties).

       Nor is there anything suspect about Plaintiffs’ decision to serve these subpoenas.

Subpoenas seek information relevant to a case. The information these subpoenas seek here is no

less relevant to the Plaintiffs’ claims now that the Felony Judges are non-parties, rather than

defendants. See supra Part III.A.1–2.

       As for the suggestion that Plaintiffs could not have sought discovery from the judges when

they were defendants because they were protected by sovereign immunity then, the judges are

deeply mistaken. Dkt. 213 at 4, 7. Plaintiffs have never “implicit[ly] acknowledg[ed],” id. at 4,

that the judges enjoy sovereign immunity. Just the opposite. Plaintiffs have consistently and

vigorously disputed the notion that the Felony Judges’ sovereign immunity arguments have merit

or that the panel decision in Daves v. Dallas County required their dismissal. See Tr. 1/5/2021 Hrg.

(forthcoming). Nor did Plaintiffs dismiss the Felony Judges as defendants for any reason related

to sovereign immunity. The Felony Judges know this, as their counsel cited Plaintiffs’ refusal to

concede that the judges enjoy sovereign immunity when asking this Court to vacate the order on

the motion to dismiss. Id.. Plaintiffs dismissed the Judges as parties for prudential reasons: because

the Judges agreed, in exchange, to dismiss an appeal that, had it gone forward, could have resulted

in a lengthy stay of this district court litigation. See Order, Dkt. 386 at 1 (stating that this Court




30
   Plaintiffs initially requested the documents from the Judges assuming the Judges would prefer
to review and produce emails that the Judges sent or received from County officials.

                                                 37
   Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 38 of 39




would vacate the order on the motion to dismiss after the Felony Judges notified the court that they

had dismissed the appeal because of “the urgency of the issues in this case”).

       V.      The Motion for Protective Order Should Also Be Denied

       A court may issue a protective order “to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense,” upon demonstration of “good cause.”

Fed. R. Civ. P. 26(c). The moving party must “show the necessity of [the protective order’s]

issuance, which contemplates a particular and specific demonstration of fact as distinguished from

stereotyped and conclusory statements.” In re Terra Int'l, 134 F.3d 302, 306 (5th Cir.1998). For

all of the reasons the Court should deny the motion to quash, the Court should deny the Judges’

motion for a protective order.



Date: March 31, 2021                                 Respectfully Submitted,

/s/ Alec Karakatsanis                                /s/ Neal S. Manne
/s/ Elizabeth Rossi                                  Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)              Texas Bar No. 12937980
alec@civilrightscorps.org                            nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                       Lexie G. White
elizabeth@civilrightscorps.org                       Texas Bar No. 24048876
Jeffrey Stein (Pro Hac Vice)                         lwhite@susmangodfrey.com
jeff@civilrightscorps.org                            Joseph S. Grinstein
Civil Rights Corps                                   Texas Bar No. 24002188
1601 Connecticut Ave NW, Suite 800                   jgrinstein@susmangodfrey.com
Washington, DC 20009                                 SUSMAN GODFREY L.L.P.
Telephone: (202) 681-2721                            1000 Louisiana Street, Suite 5100
                                                     Houston, Texas 77002
/s/ Liyah Brown                                      Telephone: (713) 651-9366
Mimi Marziani (Pro Hac Vice)                         Facsimile: (713) 654-6666
Texas State Bar No. 24091906
mimi@texascivilrightsproject.org                     /s/ Michael Gervais
Liyah Brown (Pro Hac Vice)                           Michael Gervais (Pro Hac Vice)
D.C. Bar No. 500149                                  mgervais@susmangodfrey.com
liyah@texascivilrightsproject.org                    SUSMAN GODFREY L.L.P.
Peter Steffensen                                     1900 Avenue of the Stars, #1400
Texas State Bar No. 24106464                         Los Angeles, CA 90067
Southern District No. 3327006                        Telephone: (310) 789-3100

                                                38
   Case 4:19-cv-00226 Document 453 Filed on 03/31/21 in TXSD Page 39 of 39




peter@texascivilrightsproject.org
Texas Civil Rights Project
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118



                                CERTIFICATE OF SERVICE

       I certify that on March 31, 2021 a true and correct copy of this document properly was

served on counsel of record via electronic filing in accordance with the USDC, Southern District

of Texas Procedures for Electronic Filing.


                                                    /s/ Elizabeth Rossi
                                                    Elizabeth Rossi




                                               39
